DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image input module configured to/ a multi-rendering module configured to/ a synchronization module configured to/ an image playing module configured to” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a multi rendering module and a synchronization module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding hardware structure was ascertained from the instant specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Abbas et al. (US20170366812) (hereinafter Abbas).
Regarding claim 1, Abbas discloses a virtual reality image playing device playing a plurality of virtual reality images to improve the quality of a predetermined area, the virtual reality image comprising: 
an image input module configured to receive the plurality of virtual reality images stitched from an original image created to realize virtual reality [Figs 1-7, ABS, 0007-0019, 0047, 0072-0083, 0133-0142; obtaining images and stitching to form VR images for processing].
a multi-rendering module configured to render the plurality of virtual reality images [Figs 1-7, ABS, 0007-0019, 0072-0083, 0133-0142; adaptive coding of selected areas of the VR image]. 
[0063-0072; synchronizing various types of image data].
an image playing module configured to use the sync information to play the plurality of synchronized virtual reality images  [Figs 1-7, ABS, 0007-0019, 0047, 0072-0085; displaying processed VR images].
Regarding claim 2, Abbas discloses wherein the image playing module comprising: a wide area image playing module configured to play a wide area image included in the plurality of virtual reality images [Fig 4, ABS, 0071-0085, 0096; capturing and processing areas outside of overlapping/stitch points and processing for display].
a patch image playing module configured to play a patch image included in the plurality of virtual reality images by overlapping the patch image on the wide area image, wherein, the patch image is an image in which predetermined areas of the wide area image are expressed in different image quality [Figs 4-7, ABS, 0071-0085, 0096; capturing and processing areas outside of overlapping/stitch points and adaptive coding of selected areas as necessary].
Regarding claim 3, Abbas discloses wherein the image playing module comprising: a plurality of divided image playing modules configured to play divided images included in the plurality of virtual reality images, wherein the divided images are images that divide the original image into N (N is a natural number greater than 1) areas [Figs 4-7, ABS, 0071-0085, 0096, 0133-0142; capturing and processing areas/regions outside of overlapping/stitch points and adaptive coding of selected areas as necessary].
Regarding claim 4, Abbas discloses wherein the image playing module comprising: 1Atty. Dkt. No. PFP200006US a plurality of divided image playing modules configured to play divided images included in the plurality of virtual reality images overlapping each other, wherein, the divided images are images that divide the original image into N (N is a natural number greater than 1) areas, and predetermined part of the divided images are overlapped [Figs 4-7, ABS, 0071-0085, 0096, 0133-0142; capturing and processing areas/regions outside of overlapping/stitch points and adaptive coding of selected areas as necessary].
Regarding claim 6, Abbas discloses an asynchronous content display module configured to display asynchronous content that is operated or played according to trigger information irrelevant to sync information, in predetermined areas of the plurality of virtual reality images [Figs 4-7, ABS, 0071-0085, 0096, 0133-0142; capturing and processing areas/regions outside of overlapping/stitch points and adaptive coding of selected areas as necessary].
Regarding claim 7, Abbas discloses wherein the synchronization module configured to generate the sync information according to the last decoded virtual reality image among the plurality of virtual reality images [0063-0072; synchronizing various types of image data].
Regarding claim 8, Abbas discloses a virtual reality image generation method for generating a plurality of virtual reality images to improve the image quality of a specific area, which is performed by a multi-resolution virtual reality image generation device that generates the plurality of virtual reality images from an original image, comprising: 
(a) an image input step of receiving the original image to realize virtual reality [Figs 1-7, ABS, 0007-0019, 0047, 0072-0083, 0133-0142; obtaining images and stitching to form VR images for processing]. 
(b) a wide area image generation step of stitching a wide area image covering the entire area of the original image [Fig 4, ABS, 0071-0085, 0096; capturing and processing areas outside of overlapping/stitch points and processing for display]. 
(c) a patch image generation step of stitching a patch image covering a partial area of the original image [Figs 4-7, ABS, 0071-0085, 0096, 0133-0142; capturing and processing areas/regions outside of overlapping/stitch points and adaptive coding of selected areas as necessary].
Regarding claim 9, Abbas discloses a virtual reality image generation method for generating a plurality of virtual reality images to improve the image quality of a specific area, which is performed by a 2Atty. Dkt. No. PFP200006US multi-resolution virtual reality image generation device that generates the plurality of virtual reality images from an original image, comprising:
(a) an image input step of receiving the original image to realize virtual reality [Figs 1-7, ABS, 0007-0019, 0047, 0072-0083, 0133-0142; obtaining images and stitching to form VR images for processing].  
(b) a divided area generation step of dividing the original image into N (N is a natural number greater than 1) non-overlapping divided area [Figs 4-7, ABS, 0071-0085, 0096, 0133-0142; capturing and processing areas/regions outside of overlapping/stitch points and adaptive coding of selected areas as necessary]. 
(c) a divided image generation step of stitching N divided images corresponding to each of the N non-overlapping divided area [Figs 4-7, ABS, 0071-0085, 0096, 0133-0142; capturing and processing areas/regions outside of overlapping/stitch points and adaptive coding of selected areas as necessary].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Abbas et al. (US20170366812) (hereinafter Abbas) in view of Vandrotti et al. (US20180342043) (hereinafter Vandrotti).

Regarding claim 5, Abbas discloses the limitations of claim 5.  However Abbas does not explicitly disclose a playing image selection module configured to select the virtual reality image to be played according to the user's gaze and provide the selected virtual reality image to the image playing module.
Vandrotti more explicitly discloses a playing image selection module configured to select the virtual reality image to be played according to the user's gaze and provide the selected virtual reality image to the image playing module [0027; VR device displaying FOV of images related to VR user’s head movement].
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Abbas with the teachings of Vandrotti as stated above.  By incorporating the teachings as such a more accurate user immersive video experience when the user’s viewpoint shifts is achieved (see Vandrotti 0003).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483